Citation Nr: 0408790	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  00-13 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertensive heart 
disease, status post myocardial infarction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel





INTRODUCTION

The veteran had active service from January 1953 to December 
1954.  He also had several unverified periods of active duty 
for training (ACDUTRA) with the Army Reserve.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a RO rating action of September 1999, 
which denied service connection for hypertensive heart 
disease with status post myocardial infarction. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In the case at hand, the record is void of the relevant law 
and regulations pertaining to the VCAA notification 
provisions, see 38 C.F.R. § 3.159 (2003), and the record does 
not contain correspondence to the veteran informing him of 
the VCAA and specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003), requiring VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

In October 2001, the veteran provided the RO with a total of 
43 documents in an attempt to clarify specific dates of 
ACDUTRA and inactive duty training.  In May 2002, the RO 
received correspondence from the National Personnel Records 
Center (NPRC) in St. Louis, Missouri, which indicated that 
they were unable to determine the exact ACDUTRA and inactive 
duty dates.  The RO should again attempt to verify all the 
dates provided by the veteran.

VA's duty to assist the claimant while developing his claim, 
pursuant to 38 U.S.C.A. § 5103A (West 2002), requires VA to 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate his claim.  The duty to 
assist includes obtaining a medical opinion whenever such an 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  In the case at hand, a 
medical opinion is necessary, pursuant to 38 C.F.R. 
§ 3.159(c) (2003), based on a thorough review of the record, 
to include the veteran's service medical records, as to 
whether it is at least as likely as not that the veteran's 
hypertensive heart disease was due to, originated in, or was 
exacerbated by his active military service.  

In April 2001, the Board remanded this case in order to 
afford the veteran a VA examination by a cardiologist.  In 
March 2002, the veteran underwent an examination by a general 
medical doctor.  The Board remand specifically requested that 
a cardiologist examine the veteran.  The RO should arrange 
for a VA examination of the veteran by a cardiologist, 
including on a fee basis, if necessary, for the purpose of 
ascertaining the current nature, extent of severity and 
etiology of any heart disease, which may be present.

Furthermore, while this file was in the possession of the 
Board, additional development was undertaken, to include 
providing the veteran with a VA medical examination, 
obtaining private treatment records and both private and VA 
statements from various health care providers.  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) it was held, in essence, that evidence 
obtained by the Board could not be considered by the Board 
without first remanding the case to the AOJ (agency of 
original jurisdiction) for initial consideration.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claim on appeal.

In view of the foregoing, this case is remanded to the RO 
(via the AMC) for the following:  

1.  The RO should send the veteran a 
letter explaining the VCAA, including the 
duty to assist and notification 
provisions contained therein as well as 
the pertinent laws and regulations 
pertaining to the VCAA.  In doing so, the 
letter should explain what, if any, 
information (medical or lay evidence) is 
necessary to substantiate the claim on 
appeal.  A general form letter, prepared 
by the RO, not specifically addressing 
benefits and entitlements at issue, is 
not acceptable.  The letter should inform 
the veteran of which portion of the 
information and evidence is to be 
provided by the veteran and which part, 
if any, VA will attempt to obtain on 
behalf of the veteran.  

2.  All dates of ACDUTRA and inactive 
duty training must be verified through 
the appropriate service department or 
through other official channels.  In the 
event such cannot be completed, and it 
appears that further efforts would be 
futile, that fact must be documented in 
the file, and the veteran informed in 
writing.

3.  The RO should arrange for a VA 
examination of the veteran by a 
cardiologist, on a fee basis, if 
necessary, to determine the approximate 
date of onset and progression of his 
hypertensive heart disease with status 
post myocardial infarction.  All 
pertinent findings should be reported in 
detail and any appropriate special 
studies performed.  The claims folder, 
including a copy of this remand, must be 
made available to the examiner prior to 
the examination so that the pertinent 
records may be studied in detail.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A detailed 
history of the claimant's heart disease 
and hypertension should be obtained.  In 
addition, the verified dates of all the 
veteran's military service should be 
provided.

At the conclusion of the examination and 
review of pertinent service medical 
records, the examining physician should 
express a medical opinion as to whether 
the onset of the veteran's disorder 
occurred during the veteran's period of 
active duty or manifested to a 
compensable degree within one year 
following discharge from the veteran's 
period of active service or; whether it 
is at least as likely as not that the 
veteran's cardiovascular disease 
originally manifested during any period 
of ACDUTRA or inactive duty training in 
the Army Reserve or; whether it is at 
least as likely as not that the veteran's 
cardiovascular disease underwent an 
increase in severity beyond natural 
progression during any period of ACDUTRA 
or inactive duty training in the Army 
Reserve, and if so, to what extent.  The 
rationale to support any opinion(s) 
rendered, positive or negative, should be 
supplied.

5.  The RO must review the claims file 
and ensure that there has been full 
compliance with all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and that all appropriate development has 
been completed (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  Thereafter, the RO should 
readjudicate the issue on appeal.  The RO 
is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If the benefits sought 
on appeal remain denied, the veteran 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  A reasonable period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




